FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANTANO PIO FERNANDES,                           No. 06-75194

               Petitioner,                       Agency No. A098-159-137

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Santano Pio Fernandes, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying Fernandes’ applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility

determination for substantial evidence. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.

2002). We deny the petition for review.

        Substantial evidence supports the BIA’s adverse credibility determination

because Fernandes testified inconsistently regarding the alleged confrontation

between Hindu fundamentalists and Catholic protesters on June 10, 2000.

Fernandes failed to provide a reasonable explanation for this inconsistency, and the

inconsistency goes to the heart of his claim of persecution. See Li v. Ashcroft, 378

F.3d 959, 964 (9th Cir. 2004).1 In the absence of credible testimony, Fernandes

failed to demonstrate eligibility for asylum or withholding of removal. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

        Because Fernandes’ CAT claim is based on the same evidence that the BIA

found not credible, and he points to no further evidence to show it is more likely

than not he would be tortured if returned to India, his CAT claim fails. See id. at

1157.

        PETITION FOR REVIEW DENIED.




        1
       Because we affirm the BIA’s adverse credibility ruling on the above
ground, we do not address Fernandes’ argument that the IJ erred in according full
weight to the asylum officer’s testimony.

JBG                                                                           06-75194